Chancellor Walworth, in his opinion, maintains that the declarations of the testator, in his last illness, are admissible to show that the testator had destroyed it, or that it was still in existence, sed qu. ; but that evidence of the relative situation, in point of property, of the testator’s children, is inadmissible in support of the presumption of the revocation of a will, where there is no change in the circumstances of the children, between the making and alleged revocation. Judgment reversed.